386 U.S. 954
87 S. Ct. 1021
18 L. Ed. 2d 102
Charles KATZ, petitioner,v.UNITED STATES.
No. 895.
Supreme Court of the United States
March 13, 1967

Burton Marks, for petitioner.


1
Solicitor General Marshall, Assistant Attorney General Vinson and Beatrice Rosenberg, for the United States.


2
Petition for writ of certiorari to the United States Court of Appeals for the Ninth Circuit granted limited to Questions 1 and 2 presented by the petition which read as follows:


3
'1. Whether evidence obtained by attaching an electronic listening and recording device to the top of a public telephone booth used and occupied by the Petitioner is obtained in violation of the Fourth Amendment to the United States Constitution.


4
A. Whether a public telephone booth is a constitutionally      protected area so that evidence obtained by attaching an      electronic listening recording device to the top of such a      booth is obtained in violation of the right to privacy of the      user of the booth.


5
B. Whether physical penetration of a constitutionally      protected area is necessary before a search and seizure can      be said to be violative of the Fourth Amendment to the United      States Constitution.


6
'2. Whether the search warrant used by the Federal Officers in the instant case violated the Fourth Amendment to the United States Constitution in that said warrant was (a) not founded on probable cause; (b) an evidentiary search warrant and (c) a general search warrant.'


7
The Court also wishes counsel to brief and present oral argument on the holding in Frank v. United States, 120 U.S.App.D.C. 392, 347 F.2d 486 as it may affect this case.